                 Case 21-11194-JTD           Doc 14      Filed 08/31/21       Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                        x    Chapter 11
                                                              :
SEQUENTIAL BRANDS GROUP, INC., et al.,                        :    Case No. 21-11194 (JTD)
                                                              :
                       Debtors.                               :    (Joint Administration Requested)
                                                              x

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Joshua K. Brody of Gibson, Dunn & Crutcher LLP, to represent the Debtors and Debtors in
Possession in the above-captioned proceeding and any related adversary proceedings.

Dated: August 31, 2021                            /s/ Laura Davis Jones
                                                  Laura Davis Jones (Bar No. 2436)
                                                  Pachulski Stang Ziehl & Jones LLP
                                                  919 North Market Street, 17th Floor, P.O. Box 8705
                                                  Wilmington, DE 19899-8705 (Courier 19801)
                                                  Email: ljones@pszjlzaw.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the State of New York, and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing
Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for District Court.

Dated: August 31, 2021                            /s/ Joshua K. Brody
                                                  Joshua K. Brody
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  200 Park Avenue
                                                  New York, New York 10166
                                                  Telephone: (212) 351-4000
                                                  Facsimile: (212) 351-4035
                                                  Email: jbrody@gibsondunn.com

                                         ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
